Citation Nr: 0624099	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  99-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  He died in July 1998 and the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2004 the Board remanded this case for a medical 
opinion as to the relationship, if any, between the veteran's 
service-connected anxiety reaction and the cardiopulmonary 
arrest that caused his death.  A medical opinion dated in 
July 2004 was added to the record and the case was returned 
to the Board.

In March 2005 the Board issued a decision denying the 
appellant's claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2006 Joint Motion for Remand, the 
parties stated that the RO, contrary to the holding in 
Stegall v. West, 11 Vet. App. 268 (1998), had not 
substantially complied with the June 2004 Remand Order of the 
Board.  In an Order dated in June 2006 the Court, acting upon 
joint motion of the parties, vacated the Board's March 2005 
decision and remanded the case for further development 


REMAND

In response to the Board's remand of June 2004 for a medical 
opinion regarding the etiological relationship between the 
veteran's service-connected anxiety disorder and the cause of 
the veteran's death, an opinion dated in July 2004 was 
prefaced with the following comment:  "this is [an] opinion 
regarding the relationship between [the veteran's] service-
connected post traumatic service disorder [PTSD] and his 
sudden death."  

The Board denied the appellant's claim based in part upon the 
July 2004 opinion.  Upon appeal to the Court, the parties 
agreed that the July 2004 opinion was inadequate because it 
inappropriately focused on PTSD and not the veteran's 
service-connected anxiety disorder.  The parties stated that 
the July 2004 opinion did not substantially comply with the 
June 2004 remand order and that the appellant was entitled to 
a medical opinion that clearly addresses the questions posed 
by the Board in the June 2004 remand.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The claims folder for the veteran 
should be referred to an appropriate 
specialist for opinions as to the 
following:

*	Is it at least as likely as not 
that the veteran's service-
connected anxiety reaction was 
etiologically related to the 
cardiopulmonary arrest that caused 
his death?

*	If not, is it at least as likely as 
not that the service-connected 
anxiety reaction contributed 
substantially or materially to the 
veteran's death, combined with 
other disability which led to 
death, or aided or lent assistance 
to the cause of death?  In 
responding to this question, the 
physician should consider the 
following:

o	Did the anxiety reaction 
result in debilitating effects 
and general impairment of 
health to an extent that it 
rendered the veteran 
materially less capable of 
resisting the effects of the 
cardiopulmonary arrest 
primarily causing death?

o	Is there a reasonable basis 
for holding that the anxiety 
reaction was of such a 
debilitating nature as to have 
had a material influence in 
accelerating death?

2.  The RO should review the opinion 
obtained and ensure that it is responsive 
to the questions set forth above.  If the 
opinion does not adequately respond to 
the questions, the case should be 
returned to the medical specialist for 
clarification or amplification.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


